UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2135


In re: WILLIE JAMES ASBURY,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: January 29, 2018                                       Decided: February 8, 2018


Before WILKINSON, Circuit Judge, and HAMILTON and SHEDD, Senior Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Willie James Asbury, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie James Asbury petitions this court for a writ of mandamus, seeking an order

compelling the Clerk of Court to construe his pleading challenging the court’s denial of

his 28 U.S.C. § 2244 (2012) motion as a Fed. R. Civ. P. 60(b) motion rather than as a

petition for rehearing. Asbury argues that the Clerk violated her ministerial duties by

refusing to file his motion as a motion for reconsideration, contending that this denied

him access to courts.

       “Mandamus is a drastic remedy to be invoked only in extraordinary situations.”

United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003) (internal quotation

marks omitted). To obtain mandamus relief, a petitioner must establish that:

       (1) he has a clear and indisputable right to the relief sought; (2) the
       responding party has a clear duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no other adequate means to
       attain the desired relief; and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001). Asbury’s petition has not established

that he has a clear right to the relief he seeks. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition.          We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and would not aid the decisional process.

                                                                         PETITION DENIED




                                              2